NONPRECEDENTIAL DISPOSITION
                       To be cited only in accordance with
                               Fed. R. App. P. 32.1



      United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604


                              Submitted May 10, 2007
                              Decided October 1, 2007

                                       Before

                     Hon. RICHARD A. POSNER,, Circuit Judge

                     Hon. DIANE P. WOOD, Circuit Judge

                     Hon. TERENCE T. EVANS, Circuit Judge


No. 06-3007

UNITED STATES OF AMERICA,                       Appeal from the United States
    Plaintiff-Appellee,                         District Court for the Northern
                                                District of Illinois, Eastern Division.
     v.
                                                No. 94 CR 787-1
RAYNARD McDOWELL,
    Defendant-Appellant.                        Suzanne B. Conlon, Judge.




                                    ORDER

       The defendant was convicted of drug-related offenses and given a long prison
sentence. He appealed, and we remanded the case for an evidentiary hearing on his
contention that the prison had destroyed tapes of a telephone call that would show
that the government had promised to seek a sentence reduction for him under Fed.
R. Crim. P. 35(b) for providing the government with substantial assistance, and the
promise had been broken. On remand, the district court conducted an evidentiary
hearing and found that no promise had been made. The finding is not clearly
erroneous, and the judgment denying the motion to compel the government to file a
Rule 35(b) motion is therefore
                                                                         AFFIRMED.